Exhibit 10.1

[g139361kgi001.jpg]

 

STANDARD OFFER, AGREEMENT AND ESCROW
INSTRUCTIONS FOR PURCHASE OF REAL ESTATE

(Non-Residential)

AIR Commercial Real Estate Association

 

 

           July 29, 2005              

 

(Date for Reference Purposes)

 

1.               Buyer.

1.1  Guitar Center, Inc. a Delaware
Corporation                                   , ( “Buyer”) hereby offers to
purchase the real property, hereinafter described, from the owner thereof
(“Seller”) (collectively, the “Parties” or individually, a “Party”), through an
escrow (“Escrow”) to close 30 or thirty (30)            days after the waiver or
expiration of the Buyer’s Contingencies, (unless a different Closing date is
established by mutual written agreement of the Parties)  (“Expected Closing
Date”) to be held by First American Title Company -
Escrow                                     (“Escrow Holder”) whose address is
2829 Townsgate Road., #103, Westlake Village, CA
91361                                , Phone No.       818-707-7019     ,
Facsimile No.        818-449-4190       upon the terms and conditions set forth
in this agreement (“Agreement”).  Buyer shall have the right to assign Buyer’s
rights hereunder, but any such assignment shall not relieve Buyer of Buyer’s
obligations herein unless Seller expressly releases Buyer.

1.2  The term “Date of Agreement” as used herein shall be the date when by
execution and delivery (as defined in paragraph 20.2) of this document or a
subsequent counteroffer thereto, Buyer and Seller have reached agreement in
writing whereby Seller agrees to sell, and Buyer agrees to purchase, the
Property upon terms accepted by both Parties.

2.               Property.

2.1  The real property (“Property”) that is the subject of this offer consists
of (insert a brief physical description) Three building structures of
approximately 96,033 square feet in aggregate situated on approximately 7.02
acres of land.                                               is located in the
City of Westlake Village            , County of Los
Angeles                           , State of California                        ,
is commonly known by the street address of 5775 Lindero Canyon Road, Westlake
Village, CA 91362                                             and is legally
described as: (to be inserted during
Escrow)                                                                                                                    
(APN: 2054-029-054                            ).

2.2  If the legal description of the Property is not complete or is inaccurate,
this Agreement shall not be invalid and the legal description shall be completed
or corrected to meet the requirements of First American Title Company - Mike
Nuesca                       (“Title Company”), which shall issue the title
policy hereinafter described.

2.3  The Property includes, at no additional cost to Buyer, the permanent
improvements thereon, including those items which pursuant to applicable law are
a part of the property, as well as the following items, if any, owned by Seller
and at present located on the Property: electrical distribution systems (power
panel, bus ducting, conduits, disconnects, lighting fixtures); telephone
distribution systems (lines, jacks and connections only); space heaters;
heating, ventilating, air conditioning equipment (“HVAC”); air lines; fire
sprinkler systems; security and fire detection systems; carpets; window
coverings; wall coverings; and none.                                      

                                                                                                                                                                                                                   

                                                                                                                                                                                                                   

                                                                                                                                                            (collectively,
the “Improvements”).

2.4  The fire sprinkler monitor: o is owned by Seller and included in the
Purchase Price, o is leased by Seller, and Buyer will need to negotiate a new
lease with the fire monitoring company, or ý ownership will be detemined during
Escrow but if ownership is determined to be that of Seller, then ownership will
be transferred to Buyer as part of the Purchase Price at Closing.

2.5  Except as provided in Paragraph 2.3, the Purchase Price does not include
Seller’s personal property, furniture and furnishings, and
                                                                                                      
all of which shall be removed by Seller prior to Closing.

3.               Purchase Price.

3.1  The purchase price (“Purchase Price”) to be paid by Buyer to Seller for the
Property shall be $12,200,000.00                  , payable as follows:

 

 

 

(a)   Cash down payment, including the Deposit as defined in paragraph 4.3 (or
if an all cash transaction, the Purchase Price):

  $            12,200,000.0

(Strike if not

 

 

 

 

applicable)      (b)  Amount of “New Loan” as defined in paragraph 5.1, if
any:                                                    $                                  

                        (c)  Buyer shall take title to the Property subject to
and/or assume the following existing                               deed(s) of
trust (“Existing Deed(s) of Trust”) securing the existing promissory note(s)
                              (“Existing Note(s)”):

 

 

                              (i)  An Existing Note (“First Note”) with an
unpaid principal balance as of

 

                                    the Closing of
approximately:                                                                                               $                                 

                                    Said First Note is payable at
$                               per month,

 

 

(Strike if not                including interest at the rate
of                               % per annum until paid (and/or the

 

 

applicable)                 entire unpaid balance is due
on                                                        ).

 

 

 

 

 

                             (ii) An Existing Note (“Second Note”) with an
unpaid principal balance as of the Closing

 

                                   of
approximately:                                                                                                                   $                                 

                                   Said Second Note is payable at
$                               per month,

 

 

                                   including interest at the rate
of                               % per annum until paid (and/or the
                                   entire unpaid balance is due
on                                                        ).

 

 

(Strike if not     (d) Buyer shall give Seller a deed of trust (“Purchase Money
Deed of Trust”) on the

 

 

applicable)       roperty, to secure the promissory note of Buyer to Seller
described in paragraph 6

 

 

                         (“Purchase Money Note”) in the amount
of:                                                                                 $                                 

 

 

Total Purchase Price:

  $             12,200,000.0

 

 

 

 

 

 

 

 

 

 

INITIALS

INITIALS

 

 

1

--------------------------------------------------------------------------------


 

3.2  If Buyer is taking title to the Property subject to, or assuming, an
Existing Deed of Trust and such deed of trust permits the beneficiary to demand
payment of fees including, but not limited to, points, processing fees, and
appraisal fees as a condition to the transfer of the Property, Buyer agrees to
pay such fees up to a maximum of 1.5% of the unpaid principal balance of the
applicable Existing Note.

4.               Deposits.

4.1  o  Buyer has delivered to Broker a check in the sum of
$                             , payable to Escrow Holder, to be held by Broker
until both Parties have executed this Agreement and the executed Agreement has
been delivered to Escrow Holder, or ý Buyer shall deliver to Escrow Holder a
check in the sum of $100,000.00               within three (3) business days
following the date when both Parties have executed this Agreement and the
executed Agreement has been delivered to Escrow Holder.  When cashed, the check
shall be deposited into the Escrow’s trust acount to be applied toward the
Purchase Price of the Property at the Closing.  Should Buyer and Seller not
enter into an agreement for purchase and sale, Buyer’s check or funds shall,
upon request by Buyer, be promptly returned to Buyer.

4.2  Additional deposits:

(a) Within 5 business days after the Date of Agreement, Buyer shall deposit with
Escrow Holder the additional sum of $                      to be applied to the
Purchase Price at the Closing.

(b) Within 5 business days after the contingencies discussed in paragraph 9.1
(a) through (k) are approved or waived, Buyer shall deposit with Escrow Holder
the additional sum of $                      to be applied to the Purchase Price
at the Closing.

4.3  Escrow Holder shall deposit the funds deposited with it by Buyer pursuant
to paragraphs 4.1 and 4.2 (collectively the “Deposit”), in a State or Federally
chartered bank in an interest bearing account whose term is appropriate and
consistent with the timing requirements of this transaction. Except as otherwise
provided herein, the interest therefrom shall accrue to the benefit of Buyer,
who hereby acknowledges that there may be penalties or interest forfeitures if
the applicable instrument is redeemed prior to its specified maturity.  Buyer’s
Federal Tax Identification Number is 95-4600862. NOTE: Such interest bearing
account cannot be opened until Buyer’s Federal Tax Identification Number is
provided.

5.               Financing Contingency.  (Strike if not applicable)

       5.1  This offer is contingent upon Buyer obtaining from an insurance
company, financial institution or other lender, a commitment to lend to Buyer a
sum equal to at least                 % of the Purchase Price, at terms
reasonably acceptable to Buyer. Such loan (“New Loan”) shall be secured by a
first deed of trust or mortgage on the Property. If this Agreement provides for
Seller to carry back junior financing, then Seller shall have the right to
approve the terms of the New Loan. Seller shall have 7 days from receipt of the
commitment setting forth the proposed terms of the New Loan to approve or
disapprove of such proposed terms. If Seller fails to notify Escrow Holder, in
writing, of the disapproval within said 7 days it shall be conclusively presumed
that Seller has approved the terms of the New Loan.

       5.2  Buyer hereby agrees to diligently pursue obtaining the New Loan.  
If Buyer shall fail to notify its Broker, Escrow Holder and Seller, in writing
within                 days following the Date of Agreement, that the New Loan
has not been obtained, it shall be conclusively presumed that Buyer has either
obtained said New Loan or has waived this New Loan contingency.

       5.3  If, after due diligence, Buyer shall notify its Broker, Escrow
Holder and Seller, in writing, within the time specified in paragraph 5.2
hereof, that Buyer has not obtained said New Loan, this Agreement shall be
terminated, and Buyer shall be entitled to the prompt return of the Deposit,
plus any interest earned thereon, less only Escrow Holder and Title Company
cancellation fees and costs, which Buyer shall pay.

6.               Seller Financing  (Purchase Money Note).  (Strike if not
applicable)

       6.1  The Purchase Money Note shall provide for interest on unpaid
principal at the rate of              % per annum, with principal and interest
paid as follows:
                                                                                                                                                                    .

                                                                                                                                                                                                                  .

                                                                                                                                                                                                                  .

                                                                                                                                                                                                                  .

The Purchase Money Note and Purchase Money Deed of Trust shall be on the current
forms commonly used by Escrow Holder, and be junior and subordinate only to the
Existing Note(s) and/or the New Loan expressly called for by this Agreement.

        6.2  The Purchase Money Note and/or the Purchase Money Deed of Trust
shall contain provisions regarding the following (see also paragraph 10.3 (b)):

              (a) Prepayment. Principal may be prepaid in whole or in part at
any time without penalty, at the option of the Buyer.

              (b) Late Charge. A late charge of 6% shall be payable with respect
to any payment of principal, interest, or other charges, not made within 10 days
after it is due.

              (c) Due On Sale. In the event the Buyer sells or transfers title
to the Property or any portion thereof, then the Seller may, at Seller’s option,
require the entire unpaid balance of said Note to be paid in full.

       6.3  If the Purchase Money Deed of Trust is to be subordinate to other
financing, Escrow Holder shall, at Buyer’s expense prepare and record on
Seller’s behalf a request for notice of default and/or sale with regard to each
mortgage or deed of trust to which it will be subordinate.

6.4  WARNING: CALIFORNIA LAW DOES NOT ALLOW DEFICIENCY JUDGEMENTS ON SELLER
FINANCING.  IF BUYER ULTIMATELY DEFAULTS ON THE LOAN, SELLER’S SOLE REMEDY IS TO
FORECLOSE ON THE PROPERTY.

7.     Real Estate Brokers.

7.1  The following real estate broker(s) (“Brokers”) and brokerage relationships
exist in this transaction and are consented to by the Parties (check the
applicable boxes):

ý             Level One Commercial Real Estate
Services                                 represents Seller exclusively
(“Seller’s Broker”);

 

ý             CB Richard Ellis, Inc./The Staubach Company  represents Buyer
exclusively (“Buyer’s Broker”); or

 

o            
                                                                                                        represents
both Seller and Buyer (“Dual Agency”).

 

The Parties acknowledge that Brokers are the procuring cause of this Agreement.
See paragraph 24 regarding the nature of a real estate agency relationship.
Buyer shall use the services of Buyer’s Broker exclusively in connection with
any and all negotiations and offers with respect to the Property for a period of
1 year from the date inserted for reference purposes at the tope of page 1.

7.2  Buyer and Seller each represent and warrant to the other that he/she/it has
had no dealings with any person, firm, broker or finder in connection with the
negotiation of this Agreement and/or the consummation of the purchase and sale
contemplated herein, other than the Brokers named in paragraph 7.1, and no
broker or other person, firm or entity, other than said Brokers is/are entitled
to any commission or finder’s fee in connection with this transaction as the
result of any dealings or acts of such Party. Buyer and Seller do each hereby
agree to indemnify, defend, protect and hold the other harmless from and against
any costs, expenses or liability for compensation, commission or charges which
may be claimed by any broker, finder or other similar party, other than said
named Brokers by reason of any dealings or act of the indemnifying Party.  In
addition, Seller agrees to indemnify, defend, protect and hold Buyer harmless
from and against any costs, expenses or liabilities for compensation, commission
or charges which may be claimed by Level One Commercial Real Estate Services or
Jeff Hitz arising out of this transaction.

8.               Escrow and Closing.

8.1  Upon acceptance hereof by Seller, this Agreement, including any
counteroffers incorporated herein by the Parties, shall constitute not only the
agreement of purchase and sale between Buyer and Seller, but also instructions
to Escrow Holder for the consummation of the Agreement through the Escrow.
Escrow Holder shall not prepare any further escrow instructions restating or
amending the Agreement unless specifically so instructed by the Parties or a
Broker herein. Subject to the reasonable approval of the Parties, Escrow Holder
may, however, include its standard general escrow provisions.

8.2  As soon as practical after the receipt of this Agreement and any relevant
counteroffers, Escrow Holder shall ascertain the Date of Agreement as defined in
paragraphs 1.2 and 20.2 and advise the Parties and Brokers, in writing, of the
date ascertained.

8.3  Escrow Holder is hereby authorized and instructed to conduct the Escrow in
accordance with this Agreement, applicable law and custom and practice of the
community in which Escrow Holder is located, including any reporting
requirements of the Internal Revenue Code. In the event of a conflict between
the law of the state where the Property is located and the law of the state
where the Escrow Holder is located, the law of the state where the Property is
located shall prevail.

8.4  Subject to satisfaction of the contingencies herein described, Escrow
Holder shall close this escrow (the “Closing”) by recording a general warranty
deed (a grant deed in California) and the other documents required to be
recorded, and by disbursing the funds and documents in accordance with this
Agreement.

8.5  Buyer and Seller shall each pay one-half of the Escrow Holder’s charges and
Seller shall pay the usual recording fees and any required documentary transfer
taxes. Seller shall pay the premium for a standard coverage owner’s or joint
protection policy of title insurance.

 

2

--------------------------------------------------------------------------------


 

8.6  Escrow Holder shall verify that all of Buyer’s contingencies have been
satisfied or waived prior to Closing. The matters contained in paragraphs 9.1
subparagraphs (b), (c), (d), (e), (g), (i), (n), and (o), 9.4, 9.5, 12, 13, 14,
16, 18, 20, 21, 22, and 24 are, however, matters of agreement between the
Parties only and are not instructions to Escrow Holder.

8.7  If this transaction is terminated for non-satisfaction and non-waiver of a
Buyer’s Contingency, as defined in paragraph 9.2, then neither of the Parties
shall thereafter have any liability to the other under this Agreement, except to
the extent of a breach of any affirmative covenant or warranty in this
Agreement. In the event of such termination, Buyer shall be promptly refunded
all funds deposited by Buyer with Escrow Holder, less only Title Company and
Escrow Holder cancellation fees and costs, all of which shall be Buyer’s
obligation.

8.8  The Closing shall occur on the Expected Closing Date, or as soon thereafter
as the Escrow is in condition for Closing; provided, however, that if the
Closing does not occur by the Expected Closing Date and said Date is not
extended by mutual instructions of the Parties, a Party not then in default
under this Agreement may notify the other Party, Escrow Holder, and Brokers, in
writing that, unless the Closing occurs within 5 business days following said
notice, the Escrow shall be deemed terminated without further notice or
instructions.

8.9  Except as otherwise provided herein, the termination of Escrow shall not
relieve or release either Party from any obligation to pay Escrow Holder’s fees
and costs or constitute a waiver, release or discharge of any breach or default
that has occurred in the performance of the obligations, agreements, covenants
or warranties contained therein.

8.10  If this Escrow is terminated for any reason other than Seller’s breach or
default, then at Seller’s request, and as a condition to the return of Buyer’s
deposit, Buyer shall within 5 days after written request deliver to Seller, at
no charge, copies of all surveys, engineering studies, soil reports, maps,
master plans, feasibility studies and other similar items prepared by or for
Buyer that pertain to the Property. Provided, however, that Buyer shall not be
required to deliver any such report if the written contract which Buyer entered
into with the consultant who prepared such report specifically forbids the
dissemination of the report to others.

9.               Contingencies to Closing.

9.1  The Closing of this transaction is contingent upon the satisfaction or
waiver of the following contingencies. IF BUYER FAILS TO NOTIFY ESCROW HOLDER,
IN WRITING, OF THE DISAPPROVAL OF ANY OF SAID CONTINGENCIES WITHIN THE TIME
SPECIFIED THEREIN, IT SHALL BE CONCLUSIVELY PRESUMED THAT BUYER HAS APPROVED
SUCH ITEM, MATTER OR DOCUMENT. Buyer’s conditional approval shall constitute
disapproval, unless provision is made by the Seller within the time specified
therefore by the Buyer in such conditional approval or by this Agreement,
whichever is later, for the satisfaction of the condition imposed by the Buyer.
Escrow Holder shall promptly provide all Parties with copies of any written
disapproval or conditional approval which it receives. With regard to
subparagraphs (a) through (l) the pre-printed time periods shall control unless
a different number of days is inserted in the spaces provided.

(a) Disclosure. Seller shall make to Buyer, through escrow, all of the
applicable disclosures required by law (See AIR Commercial Real Estate
Association (“AIR”) standard form entitled “Seller’s Mandatory Disclosure
Statement”) and provide Buyer with a completed Property Information Sheet
(“Property Information Sheet”) concerning the Property, duly executed by or on
behalf of Seller in the current form or equivalent to that published by the AIR
on or before the opening of Escrow within 10 or               days following the
Date of Agreement. Buyer has the Due Diligence Period to approve or disapprove
the matters disclosed.

(b) Physical Inspection. Buyer has the Due Diligence Period 10
or              days from the receipt of the Property Information Sheet or the
Date of Agreement, whichever is later, to satisfy itself with regard to the
physical aspects and size of the Property.

(c) Hazardous Substance Conditions Report. Buyer has the Due Diligence Period 30
or             days from the receipt of the Property Information Sheet or the
Date of Agreement, whichever is later, to satisfy itself with regard to the
environmental aspects of the Property. Seller and the Brokers recommends that
Buyer obtain a Hazardous Substance Conditions Report concerning the Property and
relevant adjoining properties. Any such report shall be paid for by Buyer. A
“Hazardous Substance” for purposes of this Agreement is defined as any substance
whose nature and/or quantity of existence, use, manufacture, disposal or effect,
render it subject to Federal, state or local regulation, investigation,
remediation or removal as potentially injurious to public health or welfare. A
“Hazardous Substance Condition” for purposes of this Agreement is defined as the
existence on, under or relevantly adjacent to the Property of a Hazardous
Substance that would require remediation and/or removal under applicable
Federal, state or local law.

(d) Soil Inspection. Buyer  has the Due Diligence Period 30 or         days from
the receipt of the Property Information Sheet or the Date of Agreement,
whichever is later, to satisfy itself with regard to the condition of the soils
on the Property. Seller recommends that Buyer obtain a soil test report. Any
such report shall be paid for by Buyer. Seller shall provide Buyer copies of any
soils report that Seller may have within 10 days of the Date of Agreement.

(e) Governmental Approvals. Buyer has the Due Diligence Period 30
or         days from the Date of Agreement to satisfy itself with regard to
approvals and permits from governmental agencies or departments which have or
may have jurisdiction over the Property and which Buyer deems necessary or
desirable in connection with its intended use of the Property, including, but
not limited to, permits and approvals required with respect to zoning, planning,
building and safety, fire, police, handicapped and Americans with Disabilities
Act requirements, transportation and environmental matters.

(f) Conditions of Title. Escrow Holder shall cause a current commitment for
title insurance (“Title Commitment”) concerning the Property issued by the Title
Company, as well as legible copies of all documents referred to in the Title
Commitment (“Underlying Documents”) to be delivered to Buyer within 10 days
following the opening of Escrow or           days following the Date of
Agreement. Buyer has the Due Diligence Period 10 days from the receipt of the
Title Commitment and Underlying Documents to satisfy itself with regard to the
condition of title. The disapproval of Buyer of any monetary encumbrance, which
by the terms of this Agreement is not to remain against the Property after the
Closing, shall not be considered a failure of this contingency, as Seller shall
have the obligation, at Seller’s expense, to satisfy and remove such disapproved
monetary encumbrance at or before the Closing.

(g) Survey. Buyer has the Due Diligence Period 30 or               days from the
receipt of the Title Commitment and Underlying Documents to satisfy itself with
regard to any ALTA title supplement based upon a survey prepared to American
Land Title Association (“ALTA”) standards for an owner’s policy by a licensed
surveyor, showing the legal description and boundary lines of the Property, any
easements of record, and any improvements, poles, structures and things located
within 10 feet of either side of the Property boundary lines. Any such survey
shall be prepared at Buyer’s direction and expense. If Buyer has obtained a
survey and approved the ALTA title supplement, Buyer may elect within the period
allowed for Buyer’s approval of a survey to have an ALTA extended coverage
owner’s form of title policy, in which event Buyer shall pay any additional
premium attributable thereto.

(h) Existing Leases and Tenancy Statements. Seller shall on or before the
opening of Escrow within 10 or             days of the Date of Agreement provide
both Buyer and Escrow Holder with legible copies of all leases, subleases or
rental arrangements (collectively, “Existing Leases”) affecting the Property,
and with a tenancy statement (“Estoppel Certificate”) in the latest form or
equivalent to that published by the AIR, executed by Seller and/or each tenant
and subtenant of the Property. Seller shall use its best efforts to have each
tenant complete and execute an Estoppel Certificate. If any tenant fails or
refuses to provide an Estoppel Certificate then Seller shall complete and
execute an Estoppel Certificate for that tenancy. Buyer has 10 days from the
receipt of said Existing Leases and Estoppel Certificates to satisfy itself with
regard to the Existing Leases and any other tenancy issues.

(i) Other Agreements. Seller shall on or before the opening of Escrow within 10
or              days of the Date of Agreement provide Buyer with legible copies
of all other agreements (“Other Agreements”) known to Seller that will affect
the Property after Closing including without limitation all service contracts
and the parking Sublease between Safe Publishing Company Inc. and BankCard USA
Merchant Services Inc. (the “Parking Sublease”). Buyer  has the Due Diligence
Period 10 days from the receipt of said Other Agreements  to satisfy itself with
regard to such Agreements.

(j) Financing. If paragraph 5 hereof dealing with a financing contingency has
not been stricken, the satisfaction or waiver of such New Loan contingency.

(k) Existing Notes. If paragraph 3.1(c) has not been stricken, Seller shall
within 10 or           days of the Date of Agreement provide Buyer with legible
copies of the Existing Notes, Existing Deeds of Trust and related agreements
(collectively, “Loan Documents”) to which the Property will remain subject after
the Closing. Escrow Holder shall promptly request from the holders of the
Existing Notes a beneficiary statement (“Beneficiary Statement”) confirming: (1)
the amount of the unpaid principal balance, the current interest rate, and the
date to which interest is paid, and (2) the nature and amount of any impounds
held by the beneficiary in connection with such loan. Buyer has 10
or             days from the receipt of the Loan Documents and Beneficiary
Statements to satisfy itself with regard to such financing. Buyer’s obligation
to close is conditioned upon Buyer being able to purchase the Property without
acceleration or change in the terms of any Existing Notes or charges to Buyer
except as otherwise provided in this Agreement or approved by Buyer, provided,
however, Buyer shall pay the transfer fee referred to in paragraph 3.2 hereof.

(l) Personal Property. In the event that any personal property is included in
the Purchase Price, Buyer has 10 or         days from the Date of Agreement to
satisfy itself with regard to the title condition of such personal property.
Seller recommends that Buyer obtain a UCC-1 report. Any such report shall be
paid for by Buyer. Seller shall provide Buyer copies of any liens or
encumbrances affecting such personal property that it is aware of within 10
or             days of the Date of Agreement.

(m) Destruction, Damage or Loss.  There shall not have occurred prior to the
Closing, a destruction of, or damage or loss to, the Property or

 

3

--------------------------------------------------------------------------------


 

any portion thereof, from any cause whatsoever, which would cost more than 
$10,000.00 $50,000.00 to repair or cure. If the cost of repair or cure is
$10,000.00 $50,000.00 or less, Seller shall repair or cure the loss prior to the
Closing. Buyer shall have the option, within 10 days after receipt of written
notice of a loss costing more than  $10,000.00 $50,000.00 to repair or cure, to
either terminate this transaction or to purchase the Property notwithstanding
such loss, but without deduction or offset against the Purchase Price except for
the amount of Seller’s insurance deductible. If the cost to repair or cure is
more than  $10,000.00 $50,000.00, and Buyer does not elect to terminate this
transaction, Buyer shall be entitled to any insurance proceeds applicable to
such loss. Unless otherwise notified in writing, Escrow Holder shall assume no
such destruction, damage or loss has occurred prior to Closing.

(n) Material Change. Buyer shall have 10 days following receipt of written
notice of a Material Change within which to satisfy itself with regard to such
change. “Material Change” shall mean a change in the status of the use,
occupancy, tenants, or condition of the Property that occurs after the date of
this offer and prior to the Closing. Unless otherwise notified in writing,
Escrow Holder shall assume that no Material Change has occurred prior to the
Closing.

(o) Seller Performance. The delivery of all documents and the due performance by
Seller of each and every undertaking and agreement to be performed by Seller
under this Agreement.

(p) Warranties. That each representation and warranty of Seller herein, if any,
be true and correct as of the Closing. Escrow Holder shall assume that this
condition has been satisfied unless notified to the contrary in writing by any
Party prior to the Closing.

(q) Brokerage Fee. Payment at the Closing of such brokerage fee as is specified
in this Agreement or later written instructions to Escrow Holder executed by
Seller and Brokers (“Brokerage Fee”). It is agreed by the Parties and Escrow
Holder that Brokers are a third party beneficiary of this Agreement insofar as
the Brokerage Fee is concerned, and that no change shall be made with respect to
the payment of the Brokerage Fee specified in this Agreement, without the
written consent of Brokers.

9.2  All of the contingencies specified in subparagraphs (a) through (p) of
paragraph 9.1 are for the benefit of, and may be waived by, Buyer, and may be
elsewhere herein referred to as “Buyer’s Contingencies.”

9.3  If any Buyer’s Contingency or any other matter subject to Buyer’s approval
is disapproved as provided for herein in a timely manner (“Disapproved Item”),
Seller shall have the right within 10 days following the receipt of notice of
Buyer’s disapproval to elect to cure such Disapproved Item prior to the Expected
Closing Date (“Seller’s Election”). Seller’s failure to give to Buyer within
such period, written notice of Seller’s commitment to cure such Disapproved Item
on or before the Expected Closing Date shall be conclusively presumed to be
Seller’s Election not to cure such Disapproved Item. If Seller elects, either by
written notice or failure to give written notice, not to cure a Disapproved
Item, Buyer shall have the election, within 10 days after Seller’s Election to
either accept title to the Property subject to such Disapproved Item, or to
terminate this transaction. Buyer’s failure to notify Seller in writing of
Buyer’s election to accept title to the Property subject to the Disapproved Item
without deduction or offset shall constitute Buyer’s election to terminate this
transaction. Unless expressly provided otherwise herein, Seller’s right to cure
shall not apply to the remediation of Hazardous Substance Conditions or to the
Financing Contingency. Unless the Parties mutually instruct otherwise, if the
time periods for the satisfaction of contingencies or for Seller’s and Buyer’s
said Elections would expire on a date after the Expected Closing Date, the
Expected Closing Date shall be deemed extended for 3 business days following the
expiration of: (a) the applicable contingency period(s), (b) the period within
which the Seller may elect to cure the Disapproved Item, or (c) if Seller elects
not to cure, the period within which Buyer may elect to proceed with this
transaction, whichever is later.

9.4  Buyer understands and agrees that during the Due Diligence Period  until
such time as all Buyer’s Contingencies have been satisfied or waived, Seller
and/or its agents may solicit, entertain but not and/or accept back-up offers to
purchase the Property.

9.5  The Parties acknowledge that extensive local, state and Federal legislation
establish broad liability upon owners and/or users of real property for the
investigation and remediation of Hazardous Substances. The determination of the
existence of a Hazardous Substance Condition and the evaluation of the impact of
such a condition are highly technical and beyond the expertise of Brokers. The
Parties acknowledge that they have been advised by Brokers to consult their own
technical and legal experts with respect to the possible presence of Hazardous
Substances on the Property or adjoining properties, and Buyer and Seller are not
relying upon any investigation by or statement of Brokers with respect thereto.
The Parties hereby assume all responsibility for the impact of such Hazardous
Substances upon their respective interests herein.

10.        Documents Required at or before Closing:

10.1  Five days prior to the Closing date Escrow Holder shall obtain an updated
Title Commitment concerning the Property from the Title Company and provide
copies thereof to each of the Parties.

10.2  Seller shall deliver to Escrow Holder in time for delivery to Buyer at the
Closing:

(a)  Grant or general warranty deed on Title Company’s standard form, duly
executed and in recordable form, conveying fee title to the Property to Buyer
with the documentary transfer taxes to be shown in an off-record affidavit.

(b)  If applicable, the Beneficiary Statements concerning Existing Note(s).

(c)  If applicable, the Existing Leases and Other The Other Agreements together
with duly executed assignments thereof by Seller and Buyer. The assignment of
Existing Leases shall be on the most recent Assignment and Assumption of
Lessor’s Interest in Lease form published by the AIR or its equivalent.  A
termination of the Existing Lease between Seller as landlord and Safe Publishing
Company Inc. as tenant.

(d) If applicable, Estoppel Certificates executed by Seller and/or the tenant(s)
of the Property.

(e) An affidavit executed by Seller to the effect that Seller is not a “foreign
person” within the meaning of Internal Revenue Code Section 1445 or successor
statutes. If Seller does not provide such affidavit in form reasonably
satisfactory to Buyer at least 3 business days prior to the Closing, Escrow
Holder shall at the Closing deduct from Seller’s proceeds and remit to Internal
Revenue Service such sum as is required by applicable Federal law with respect
to purchases from foreign sellers.

(f) If the Property is located in California, an affidavit executed by Seller to
the effect that Seller is not a ‘‘nonresident” within the meaning of California
Revenue and Tax Code Section 18662 or successor statutes. If Seller does not
provide such affidavit in form reasonably satisfactory to Buyer at least 3
business days prior to the Closing, Escrow Holder shall at the Closing deduct
from Seller’s proceeds and remit to the Franchise Tax Board such sum as is
required by such statute.

(g)  If applicable, a A bill of sale, duly executed, conveying title to any
included personal property to Buyer,  and also an assignment from Seller to
Buyer of all of Seller’s intangible rights pertaining to the Property (eg
construction related warranties, etc.).  Seller will also provide to Buyer keys,
operating manuals, etc.

(h) If the Seller is a corporation, a duly executed corporate resolution
authorizing the execution of this Agreement and the sale of the Property.

10.3  Buyer shall deliver to Seller through Escrow:

(a) The cash portion of the Purchase Price and such additional sums as are
required of Buyer under this Agreement shall be deposited by Buyer with Escrow
Holder, by federal funds wire transfer, or any other method acceptable to Escrow
Holder as immediately collectable funds, no later than 2:00 P.M. on the business
day prior to the Expected Closing Date.

(b) If a Purchase Money Note and Purchase Money Deed of Trust are called for by
this Agreement, the duly executed originals of those documents, the Purchase
Money Deed of Trust being in recordable form, together with evidence of fire
insurance on the improvements in the amount of the full replacement cost naming
Seller as a mortgage loss payee, and a real estate tax service contract (at
Buyer’s expense), assuring Seller of notice of the status of payment of real
property taxes during the life of the Purchase Money Note.

(c) The Assignment and Assumption of Lessor’s Interest in Lease form specified
in paragraph 10.2(c) above, duly executed by Buyer.

(d) Assumptions duly executed by Buyer of the obligations of Seller that accrue
after Closing under any Other Agreements.

(e) If applicable, a written assumption duly executed by Buyer of the loan
documents with respect to Existing Notes.

(f) If the Buyer is a corporation, a duly executed corporate resolution
authorizing the execution of this Agreement and the purchase of the Property.

10.4  At Closing, Escrow Holder shall cause to be issued to Buyer a standard
coverage (or ALTA extended, if elected pursuant to 9.1(g)) owner’s form policy
of title insurance effective as of the Closing, issued by the Title Company in
the full amount of the Purchase Price, insuring title to the Property vested in
Buyer, subject only to the exceptions approved by Buyer. In the event there is a
Purchase Money Deed of Trust in this transaction, the policy of title insurance
shall be a joint protection policy insuring both Buyer and Seller.

IMPORTANT: IN A PURCHASE OR EXCHANGE OF REAL PROPERTY, IT MAY BE ADVISABLE TO
OBTAIN TITLE INSURANCE IN CONNECTION WITH THE CLOSE OF ESCROW SINCE THERE MAY BE
PRIOR RECORDED LIENS AND ENCUMBRANCES WHICH AFFECT YOUR INTEREST IN THE PROPERTY
BEING ACQUIRED. A NEW POLICY OF TITLE INSURANCE SHOULD BE OBTAINED IN ORDER TO
ENSURE YOUR INTEREST IN THE PROPERTY THAT YOU ARE ACQUIRING.

11.   Prorations and Adjustments.

11.1  Taxes.  Applicable real property taxes and special assessment bonds shall
be prorated through Escrow as of the date of the Closing, based upon the latest
tax bill available. The Parties agree to prorate as of the Closing any taxes
assessed against the Property by supplemental bill levied by reason of events
occurring prior to the Closing. Payment of the prorated amount shall be made
promptly in cash upon receipt of a copy of any supplemental bill.

 

4

--------------------------------------------------------------------------------


 

11.2  Insurance.   WARNING: Any insurance which Seller may have maintained will
terminate on the Closing.  Buyer is advised to obtain appropriate insurance to
cover the Property.

11.3  Rentals, Interest and Expenses.  Scheduled rentals, interest on Existing
Notes, utilities, and operating expenses shall be prorated as of the date of
Closing. The Parties agree to promptly adjust between themselves outside of
Escrow any rents received after the Closing.

11.4  Security Deposit. Security Deposits held by Seller from Buyer as Tenant
and deposit under the Parking Sublease shall be given to Buyer as a credit to
the cash required of Buyer at the Closing.

11.5  Post Closing Matters. Any item to be prorated that is not determined or
determinable at the Closing shall be promptly adjusted by the Parties by
appropriate cash payment outside of the Escrow when the amount due is
determined.

11.6  Variations in Existing Note Balances.  In the event that Buyer is
purchasing the Property subject to an Existing Deed of Trust(s), and in the
event that a Beneficiary Statement as to the applicable Existing Note(s)
discloses that the unpaid principal balance of such Existing Note(s) at the
closing will be more or less than the amount set forth in paragraph 3.1(c)
hereof (“Existing Note Variation”), then the Purchase Money Note(s) shall be
reduced or increased by an amount equal to such Existing Note Variation. If
there is to be no Purchase Money Note, the cash required at the Closing per
paragraph 3.1(a) shall be reduced or increased by the amount of such Existing
Note Variation.

11.7  Variations in New Loan Balance.  In the event Buyer is obtaining a New
Loan and the amount ultimately obtained exceeds the amount set forth in
paragraph 5.1, then the amount of the Purchase Money Note, if any, shall be
reduced by the amount of such excess.

12.   Representation and Warranties of Seller and Disclaimers.

12.1  Seller’s warranties and representations are true and correct on the date
of this Agreement, shall be true on Close of Escrow and shall survive the
Closing and delivery of the deed for a period of 1 year  3 years, and, are true,
material and relied upon by Buyer and Brokers in all respects. Seller hereby
makes the following warranties and representations to Buyer and Brokers:

(a) Authority of Seller. Seller is the owner of the Property and/or has the full
right, power and authority to sell, convey and transfer the Property to Buyer as
provided herein, and to perform Seller’s obligations hereunder.

(b) Maintenance During Escrow and Equipment Condition At Closing. Except as
otherwise provided in paragraph 9.1(m) hereof, Seller shall maintain the
Property until the Closing in its present condition, ordinary wear and tear
excepted.  The HVAC, plumbing, elevators, loading doors and electrical systems
shall be in good operating order and condition at the time of Closing.

(c) Hazardous Substances/Storage Tanks. Seller has no knowledge, except as
otherwise disclosed to Buyer in writing, of the existence or prior existence on
the Property of any Hazardous Substance, nor of the existence or prior existence
of any above or below ground storage tank.

(d) Compliance. Seller has no knowledge of any aspect or condition of the
Property which violates applicable laws, rules, regulations, codes or covenants,
conditions or restrictions, or of improvements or alterations made to the
Property without a permit where one was required, or of any unfulfilled order or
directive of any applicable governmental agency or casualty insurance company
requiring any investigation, remediation, repair, maintenance or improvement be
performed on the Property.

(e) Changes in Agreements. Prior to the Closing, Seller will not violate or
modify any Existing Lease or Other Agreement, or create any new leases or other
agreements affecting the Property, without Buyer’s written approval, which
approval will not be unreasonably withheld.

(f) Possessory Rights. Seller has no knowledge that anyone will, at the Closing,
have any right to possession of the Property, except as disclosed by this
Agreement or otherwise in writing to Buyer.

(g) Mechanics’ Liens. There are no unsatisfied mechanics’ or materialmens’ lien
rights concerning the Property.

(h) Actions, Suits or Proceedings. Seller has no knowledge of any actions, suits
or proceedings pending or threatened before any commission, board, bureau,
agency, arbitrator, court or tribunal that would affect the Property or the
right to occupy or utilize same.

(i) Notice of Changes. Seller will promptly notify Buyer and Brokers in writing
of any Material Change (see paragraph 9.1(n)) affecting the Property that
becomes known to Seller prior to the Closing.

(j) No Tenant Bankruptcy Proceedings. Seller has no notice or knowledge that any
tenant of the Property is the subject of a bankruptcy or insolvency proceeding.

(k) No Seller Bankruptcy Proceedings. Seller is not the subject of a bankruptcy,
insolvency or probate proceeding.

(l) Personal Property. Seller has no knowledge that anyone will, at the Closing,
have any right to possession of any personal property included in the Purchase
Price nor knowledge of any liens or encumbrances affecting such personal
property, except as disclosed by this Agreement or otherwise in writing to
Buyer.

12.2  Buyer hereby acknowledges that, except as otherwise stated in this
Agreement, Buyer is purchasing the Property in its existing condition and will,
by the time called for herein, make or have waived all inspections of the
Property Buyer believes are necessary to protect its own interest in, and its
contemplated use of, the Property. The Parties acknowledge that, except as
otherwise stated in this Agreement, no representations, inducements, promises,
agreements, assurances, oral or written, concerning the Property, or any aspect
of the occupational safety and health laws, Hazardous Substance laws, or any
other act, ordinance or law, have been made by either Party or Brokers, or
relied upon by either Party hereto.

12.3  In the event that Buyer learns that a Seller representation or warranty
might be untrue prior to the Closing, and Buyer elects to purchase the Property
anyway then, and in that event, Buyer waives any right that it may have to bring
an action or proceeding against Seller or Brokers regarding said representation
or warranty.

12.4  Any environmental reports, soils reports, surveys, and other similar
documents which were prepared by third party consultants and provided to Buyer
by Seller or Seller’s representatives, have been delivered as an accommodation
to Buyer and without any representation or warranty as to the sufficiency,
accuracy, completeness, and/or validity of said documents, all of which Buyer
relies on at its own risk. Seller believes said documents to be accurate, but
Buyer is advised to retain appropriate consultants to review said documents and
investigate the Property.

13.   Possession.

Possession of the Property shall be given to Buyer at the Closing subject to the
rights of Safe Publishing Company Inc. under its new lease with Buyer. tenants
under Existing Leases.

14.   Buyer’s Entry.

At any time during the Escrow period, Buyer, and its agents and representatives,
shall have the right at reasonable times with notice to Seller and subject to
rights of tenants, to enter upon the Property for the purpose of making
inspections and tests specified in this Agreement. No destructive testing shall
be conducted, however, without Seller’s prior approval which shall not be
unreasonably withheld. Following any such entry or work, unless otherwise
directed in writing by Seller, Buyer shall return the Property to the condition
it was in prior to such entry or work, including the recompaction or removal of
any disrupted soil or material as Seller may reasonably direct. All such
inspections and tests and any other work conducted or materials furnished with
respect to the Property by or for Buyer shall be paid for by Buyer as and when
due and Buyer shall indemnify, defend, protect and hold harmless Seller and the
Property of and from any and all claims, liabilities, losses, expenses
(including reasonable attorneys’ fees), damages, including those for injury to
person or property, arising out of or relating to any such work or materials or
the acts or omissions of Buyer, its agents or employees in connection therewith.

15.   Further Documents and Assurances.

The Parties shall each, diligently and in good faith, undertake all actions and
procedures reasonably required to place the Escrow in condition for Closing as
and when required by this Agreement. The Parties agree to provide all further
information, and to execute and deliver all further documents, reasonably
required by Escrow Holder or the Title Company.

16.   Attorneys’ Fees.

If any Party or Broker brings an action or proceeding (including arbitration)
involving the Property whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred.

17.   Prior Agreements/Amendments.

17.1  This Agreement supersedes any and all prior agreements between Seller and
Buyer regarding the Property including the Letter of Intent between Buyer and
Seller dated November 24, 2004 and that certain Standard Offer, Agreement and
Escrow Instructions for Purchase of Real Estate dated December 21, 2004.

17.2  Amendments to this Agreement are effective only if made in writing and
executed by Buyer and Seller.

18.   Broker’s Rights.

18.1  If this sale is not consummated due to the default of either the Buyer or
Seller, the defaulting Party shall be liable to and shall pay to Brokers the
Brokerage Fee that Brokers would have received had the sale been consummated. If
Buyer is the defaulting party, payment of said Brokerage Fee is in addition to
any obligation with respect to liquidated or other damages.

18.2  Upon the Closing, Brokers are authorized to publicize the facts of this
transaction.

19.   Notices.

19.1  Whenever any Party, Escrow Holder or Brokers herein shall desire to give
or serve any notice, demand, request, approval, disapproval or

 

5

--------------------------------------------------------------------------------


 

other communication, each such communication shall be in writing and shall be
delivered personally, by messenger or by certified mail or reputable overnight
courier (eg FexEx, UPS) , postage prepaid, to the address set forth in this
Agreement or by facsimile transmission.

19.2  Service of any such communication shall be deemed made on the date of
actual receipt if personally delivered. Any such communication sent by  regular
certified mail shall be deemed given on the intended recipient’s receipt or
refusal of receipt. 48 hours after the same is mailed. Communications sent by
United States Express Mail or overnight courier that guarantee next day delivery
shall be deemed delivered 24 hours after delivery of the same to the Postal
Service or courier. Communications transmitted by facsimile transmission shall
be deemed delivered upon telephonic confirmation of receipt (confirmation report
from fax machine is sufficient), provided a copy is also delivered via delivery
or mail. If such communication is received on a Saturday, Sunday or legal
holiday, it shall be deemed received on the next business day.

19.3  Any Party or Broker hereto may from time to time, by notice in writing,
designate a different address to which, or a different person or additional
persons to whom, all communications are thereafter to be made.

20.   Duration of Offer.

20.1  If this offer is not accepted by Seller on or before 5:00 P.M. according
to the time standard applicable to the city of

Westlake Village, California                           on the date of August 2,
2005 at 5:00 PM                               , it shall be deemed automatically
revoked.

20.2  The acceptance of this offer, or of any subsequent counteroffer hereto,
that creates an agreement between the Parties as described in paragraph 1.2,
shall be deemed made upon delivery to the other Party or either Broker herein of
a duly executed writing unconditionally accepting the last outstanding offer or
counteroffer.

21.   LIQUIDATED DAMAGES.   (This Liquidated Damages paragraph is applicable
only if initialed by both Parties).

THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE OR EXTREMELY DIFFICULT TO FIX,
PRIOR TO SIGNING THIS AGREEMENT, THE ACTUAL DAMAGES WHICH WOULD BE SUFFERED BY
SELLER IF BUYER FAILS TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT. 
THEREFORE, IF, AFTER THE SATISFACTION OR WAIVER OF ALL CONTINGENCIES PROVIDED
FOR THE BUYER’S BENEFIT, BUYER BREACHES THIS AGREEMENT, SELLER SHALL BE ENTITLED
TO LIQUIDATED DAMAGES IN THE AMOUNT OF              $500,000.00             . 
UPON PAYMENT OF SAID SUM TO SELLER, BUYER SHALL BE RELEASED FROM ANY FURTHER
LIABILITY TO SELLER, BUT  AND ANY ESCROW CANCELLATION FEES AND TITLE COMPANY
CHARGES SHALL BE PAID BY BUYER SELLER.

 

 

 

 

 

 

 

Buyer Initials

Seller Initials

 

22.   ARBITRATION OF DISPUTES.   (This Arbitration of Disputes paragraph is
applicable only if initialed by both Parties.)

22.1  ANY CONTROVERSY AS TO WHETHER SELLER IS ENTITLED TO THE LIQUIDATED DAMAGES
AND/OR BUYER IS ENTITLED TO THE RETURN OF DEPOSIT MONEY, SHALL BE DETERMINED BY
BINDING ARBITRATION BY, AND UNDER THE COMMERCIAL RULES OF THE AMERICAN
ARBITRATION ASSOCIATION (“COMMERCIAL RULES”). ARBITRATION HEARINGS SHALL BE HELD
IN THE COUNTY WHERE THE PROPERTY IS LOCATED. ANY SUCH CONTROVERSY SHALL BE
ARBITRATED BY 3 ARBITRATORS WHO SHALL BE IMPARTIAL REAL ESTATE BROKERS WITH AT
LEAST 5 YEARS OF FULL TIME EXPERIENCE IN BOTH THE AREA WHERE THE PROPERTY IS
LOCATED AND THE TYPE OF REAL ESTATE THAT IS THE SUBJECT OF THIS AGREEMENT. THEY
SHALL BE APPOINTED UNDER THE COMMERCIAL RULES. THE ARBITRATORS SHALL HEAR AND
DETERMINE SAID CONTROVERSY IN ACCORDANCE WITH APPLICABLE LAW, THE INTENTION OF
THE PARTIES AS EXPRESSED IN THIS AGREEMENT AND ANY AMENDMENTS THERETO, AND UPON
THE EVIDENCE PRODUCED AT AN ARBITRATION HEARING. PRE-ARBITRATION DISCOVERY SHALL
BE PERMITTED IN ACCORDANCE WITH THE COMMERCIAL RULES OR STATE LAW APPLICABLE TO
ARBITRATION PROCEEDINGS. THE AWARD SHALL BE EXECUTED BY AT LEAST 2 OF THE 3
ARBITRATORS, BE RENDERED WITHIN 30 DAYS AFTER THE CONCLUSION OF THE HEARING, AND
MAY INCLUDE ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY PER PARAGRAPH 16
HEREOF. JUDGMENT MAY BE ENTERED ON THE AWARD IN ANY COURT OF COMPETENT
JURISDICTION NOTWITHSTANDING THE FAILURE OF A PARTY DULY NOTIFIED OF THE
ARBITRATION HEARING TO APPEAR THEREAT.

22.2  BUYER’S RESORT TO OR PARTICIPATION IN SUCH ARBITRATION PROCEEDINGS SHALL
NOT BAR SUIT IN A COURT OF COMPETENT JURISDICTION BY THE BUYER FOR DAMAGES
AND/OR SPECIFIC PERFORMANCE UNLESS AND UNTIL THE ARBITRATION RESULTS IN AN AWARD
TO THE SELLER OF LIQUIDATED DAMAGES, IN WHICH EVENT SUCH AWARD SHALL ACT AS A
BAR AGAINST ANY ACTION BY BUYER FOR DAMAGES AND/OR SPECIFIC PERFORMANCE.

22.3  NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY
DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES”
PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU
ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A
COURT OR JURY TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR
JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS SUCH RIGHTS ARE SPECIFICALLY
INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION. IF YOU REFUSE TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE
UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO
THIS ARBITRATION PROVISION IS VOLUNTARY.

 

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.

 

 

 

 

 

 

 

Buyer Initials

Seller Initials

 

23.   Miscellaneous.

23.1  Binding Effect. This Agreement shall be binding on the Parties without
regard to whether or not paragraphs 21 and 22 are initialed by both of the
Parties. Paragraphs 21 and 22 are each incorporated into this Agreement only if
initialed by both Parties at the time that the Agreement is executed.

23.2  Applicable Law.  This Agreement shall be governed by, and paragraph 22.3
is amended to refer to, the laws of the state in which the Property is located.

23.3  Time of Essence.  Time is of the essence of this Agreement.

23.4  Counterparts.  This Agreement may be executed by Buyer and Seller in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Escrow Holder, after
verifying that the counterparts are identical except for the signatures, is
authorized and instructed to combine the signed signature pages on one of the
counterparts, which shall then constitute the Agreement.

23.5  Waiver of Jury Trial.  THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT
OF THIS AGREEMENT.

23.6  Conflict.  Any conflict between the printed provisions of this Agreement
and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.

23.7  1031 Exchange. Both Seller and Buyer agree to cooperate with each other in
the event that either or both wish to participate in a 1031 exchange.  Any party
initiating an exchange shall bear all costs of such exchange.

 

6

--------------------------------------------------------------------------------


 

24.   Disclosures Regarding The Nature of a Real Estate Agency Relationship.

24.1  The Parties and Brokers agree that their relationship(s) shall be governed
by the principles set forth in the applicable sections of the California Civil
Code, as summarized in paragraph 24.2.

24.2   When entering into a discussion with a real estate agent regarding a real
estate transaction, a Buyer or Seller should from the outset understand what
type of agency relationship or representation it has with the agent or agents in
the transaction.  Buyer and Seller acknowledge being advised by the Brokers in
this transaction, as follows:

(a) Seller’s Agent. A Seller’s agent under a listing agreement with the Seller
acts as the agent for the Seller only. A Seller’s agent or subagent has the
following affirmative obligations: (1) To the Seller: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Seller. (2) To the
Buyer and the Seller:  a. Diligent exercise of reasonable skills and care in
performance of the agent’s duties.  b. A duty of honest and fair dealing and
good faith.  c. A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties. An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.

(b) Buyer’s Agent. A selling agent can, with a Buyer’s consent, agree to act as
agent for the Buyer only. In these situations, the agent is not the Seller’s
agent, even if by agreement the agent may receive compensation for services
rendered, either in full or in part from the Seller. An agent acting only for a
Buyer has the following affirmative obligations. (1) To the Buyer: A fiduciary
duty of utmost care, integrity, honesty, and loyalty in dealings with the Buyer.
(2) To the Buyer and the Seller: a. Diligent exercise of reasonable skills and
care in performance of the agent’s duties. b. A duty of honest and fair dealing
and good faith. c. A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties. An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.

(c) Agent Representing Both Seller and Buyer. A real estate agent, either acting
directly or through one or more associate licenses, can legally be the agent of
both the Seller and the Buyer in a transaction, but only with the knowledge and
consent of both the Seller and the Buyer. (1) In a dual agency situation, the
agent has the following affirmative obligations to both the Seller and the
Buyer: a. A fiduciary duty of utmost care, integrity, honesty and loyalty in the
dealings with either Seller or the Buyer. b. Other duties to the Seller and the
Buyer as stated above in their respective sections (a) or (b) of this paragraph
24.2. (2) In representing both Seller and Buyer, the agent may not without the
express permission of the respective Party, disclose to the other Party that the
Seller will accept a price less than the listing price or that the Buyer will
pay a price greater than the price offered. (3) The above duties of the agent in
a real estate transaction do not relieve a Seller or Buyer from the
responsibility to protect their own interests. Buyer and Seller should carefully
read all agreements to assure that they adequately express their understanding
of the transaction. A real estate agent is a person qualified to advise about
real estate. If legal or tax advice is desired, consult a competent
professional.

(d) Further Disclosures. Throughout this transaction Buyer and Seller may
receive more than one disclosure, depending upon the number of agents assisting
in the transaction. Buyer and Seller should each read its contents each time it
is presented, considering the relationship between them and the real estate
agent in this transaction and that disclosure. Brokers have no responsibility
with respect to any default or breach hereof by either Party. The liability
(including court costs and attorneys’ fees), of any Broker with respect to any
breach of duty, error or omission relating to this Agreement shall not exceed
the fee received by such Broker pursuant to this Agreement; provided, however,
that the foregoing limitation on each Broker’s liability shall not be applicable
to any gross negligence or willful misconduct of such Broker.

24.3  Confidential Information: Buyer and Seller agree to identify to Brokers as
“Confidential” any communication or information given Brokers that is considered
by such Party to be confidential.

25.   Construction of Agreement. In construing this Agreement, all headings and
titles are for the convenience of the parties only and shall not be considered a
part of this Agreement. Whenever required by the context, the singular shall
include the plural and vice versa. Unless otherwise specifically indicated to
the contrary, the word “days” as used in this Agreement shall mean and refer to
calendar days. This Agreement shall not be construed as if prepared by one of
the parties, but rather according to its fair meaning as a whole, as if both
parties had prepared it.

26    Additional Provisions:

Additional provisions of this offer, if any, are as follows or are attached
hereto by an addendum consisting of paragraphs          4.2        through
         30           and Exhibit A (consisting of the form of AIR Lease between
Buyer as lessor and Safe Publishing Company as lessee).  (If there are no
additional provisions write “NONE”.)

                                                                                                                                                                                                                        

                                                                                                                                                                                                                        

                                                                                                                                                                                                                        

                                                                                                                                                                                                                        

                                                                                                                                                                                                                        

                                                                                                                                                                                                                        

                                                                                                                                                                                                                        

                                                                                                                                                                                                                        

                                                                                                                                                                                                                        

                                                                                                                                                                                                                        

                                                                                                                                                                                                                        

                                                                                                                                                                                                                        

 

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS AGREEMENT OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:

 

1.                                     SEEK ADVICE OF COUNSEL AS TO THE LEGAL
AND TAX CONSEQUENCES OF THIS AGREEMENT.

2.                                     RETAIN APPROPRIATE CONSULTANTS TO REVIEW
AND INVESTIGATE THE CONDITION OF THE PROPERTY. SAID INVESTIGATION SHOULD

INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES,
THE ZONING OF THE PROPERTY, THE INTEGRITY AND CONDITION OF ANY STRUCTURES AND
OPERATING SYSTEMS, AND THE SUITABILITY OF THE PROPERTY FOR BUYER’S INTENDED USE.

 

WARNING: IF THE PROPERTY IS LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THIS AGREEMENT MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF
THE STATE IN WHICH THE PROPERTY IS LOCATED.

 

NOTE:

1.             THIS FORM IS NOT FOR USE IN CONNECTION WITH THE SALE OF
RESIDENTIAL PROPERTY.

2.             IF THE BUYER IS A CORPORATION, IT IS RECOMMENDED THAT THIS
AGREEMENT BE SIGNED BY TWO CORPORATE OFFICERS.

The undersigned Buyer offers and agrees to buy the Property on the terms and
conditions stated and acknowledges receipt of a copy hereof.

 

BROKER:

BUYER:

 

 

CB Richard Ellis, Inc./ The Staubach Company

 

Guitar Center, Inc. a Delaware Corporation

 

 

 

 

 

 

 

 

 

Attn:

Gary Horwitz

 

By:

/s/ Erick Mason

 

Title:

 

 

Date:

July 29, 2005

 

Address:

633 W. 5th Street, Suite 6650

 

Name Printed:

Erick Mason

 

Los Angeles, CA 90071

 

Title:

C.A.O.

 

Telephone:

(213) 624-7400

 

Telephone:

(818) 735-8800                                                

 

Facsimile:

(     )

 

Facsimile:

(818) 735-7923                                                  

 

 

7

--------------------------------------------------------------------------------


 

Email:

gary.horwitz@staubach.com

 

 

 

Federal ID No.

 

 

 

 

 

By:

/s/ Erick Mason

 

 

Date:

July 29, 2005

 

Name Printed:

Erick Mason

 

Title:

C.A.O.

 

Address:

5795 Lindero Canyon Road

 

Westlake Village, CA 91362

 

Telephone:

(818) 735-8800                                                        

 

Facsimile:

(818) 735-7923                                                           

 

Email:

 

 

Federal ID No.

95-4600862

 

Attn: Ellen Rosenberg, Esq.

 

 

with a copy to:

 

 

Donfeld, Kelley & Rollman

 

 

11845 W. Olympic Blvd.

 

 

Suite 1245

 

 

Los Angeles, CA 90064

 

 

Attn: Fredric A. Rollman, Esq.

 

 

Fax: 310-312-8014

 

 

27.   Acceptance.

27.1    Seller accepts the foregoing offer to purchase the Property and hereby
agrees to sell the Property to Buyer on the terms and conditions therein
specified.

27.2    Seller acknowledges that Brokers have been retained to locate a Buyer
and are the procuring cause of the purchase and sale of the Property set forth
in this Agreement. In consideration of real estate brokerage service rendered by
Brokers, Buyer agrees to pay CB Richard Ellis per Addendum paragraph 24 and
Seller agrees to pay CB Richard Ellis, a real estate Brokerage Fee in a sum
equal to $100,000.  Said commission shall be divided between CB Richard Ellis
and the Staubach Company as such Brokers shall determine.  Seller also agrees to
pay Level One Commercial Real Estate Services a brokerage commission, pursuant
to the terms of a separate agreement between Seller and said Broker, through
Escrow at the Closing. per separate written Agreement. equal to            % of
the Purchase Price divided in such shares as said Brokers shall direct in
writing.  This Agreement shall serve as an irrevocable instruction to Escrow
Holder to pay such Brokerage Fee to Brokers out of the proceeds accruing to the
account of Seller at the Closing.

27.3    Seller acknowledges receipt of a copy hereof and authorizes Brokers to
deliver a signed copy to Buyer.

 

NOTE: A PROPERTY INFORMATION SHEET IS REQUIRED TO BE DELIVERED TO BUYER BY
SELLER UNDER THIS AGREEMENT.

 

BROKER:

SELLER:

 

 

Level One Commercial Real Estate Services

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John M. Gooden

 

Attn:

Jeffrey K. Hitz

 

Date:

July 29, 2005

 

Title:

 

 

Name Printed:

John M. Gooden

 

Address:

3835R. E. Thousand Oaks Blvd., #224

 

Title:

 

 

 

 

 

Telephone:

(818 ) 879-5700                                                    

 

Westlake Village, CA 91362

 

Facsimile:

(818 ) 879-5717                                                   

 

 

 

 

 

Telephone:

(805 ) 497-3900                                                 

 

 

 

 

 

By:

/s/ Denise M. Gooden

 

Facsimile:

(805 ) 496-7689                                                 

 

Date:

July 29, 2005

 

 

 

Name Printed:

Denise M. Gooden

 

Email:

jhitz@levelonecommercial.com

 

Title:

 

 

 

 

Address:

5775 Lindero Canyon Road

 

Federal                                   ID
                                       No.

 

Westlake Village, CA 91362

 

 

 

 

Telephone:

(818 ) 879-5700

 

 

Facsimile:

(818 ) 879-5717

 

 

Email:

jgooden@inside12x12.com

 

 

Federal ID No.

 

 

 

with a copy to:

 

 

Attn: Folger, Levin & Kahn LLP

 

 

1900 Avenue of the Stars

 

 

28th Floor

 

 

Los Angeles, CA 90067

 

 

Attn: Carol Kerr, Esq.

 

 

Fax: 310-556-3770

 

 

These forms are often modified to meet changing requirements of law and needs of
the industry. Always write or call to make sure you are utilizing the most
current form: AIR COMMERCIAL REAL ESTATE ASSOCIATION, 700 South Flower Street,
Suite 600, Los Angeles, CA 90017.   (213) 687-8777.

 

© Copyright 2003 By AIR Commercial Real Estate Association.

All rights reserved.

No part of these works may be reproduced in any form without permission in
writing.

 

8

--------------------------------------------------------------------------------


 

ADDENDUM TO THE STANDARD OFFER, AGREEMENT AND ESCROW INSTRUCTIONS FOR PURCHASE
OF REAL ESTATE, DATED JULY 29, 2005, FOR THE PREMISES AT 5775 LINDERO CANYON
ROAD, WESTLAKE VILLAGE, CALIFORNIA, WHERE GUITAR CENTER, INC. IS THE BUYER AND
JOHN M. GOODEN AND DENISE M. GOODEN ARE THE SELLERS

 

4.2                               (Continued) Additional deposits:  Buyer’s
initial deposit of $100,000, upon its receipt by Escrow Holder pursuant to
Section 4.1 of the Purchase Agreement, shall be non-refundable to Buyer, unless
the Closing fails to occur through no fault of Buyer, in which event said sum
plus accrued interest shall be returned to Buyer.  Unless Buyer has elected to
terminate the Purchase Agreement by providing written notice thereof to Seller
on or before the expiration of the Due Diligence Period, within three (3)
business days following the expiration of the Due Diligence Period or, if
earlier, the date on which Buyer has provided written notice that it desires to
proceed to closing and purchase the Property, Buyer shall deposit with Escrow
Holder the additional sum of $400,000.00 to be applied to the Purchase Price at
the Closing.  The entire fully funded deposit of $500,000 will be non-refundable
upon expiration of the Due Diligence Period, unless the Closing fails to occur
through no fault of Buyer, in which event the Deposit plus accrued interest
shall be returned to Buyer.  If Buyer elects to terminate this Agreement either
before or after the expiration of the Due Diligence Period and regardless of
reason therefore, all Escrow costs incurred by Buyer and Seller will be paid by
Buyer.

 

9.1(a)                 (Continued) Contingencies to Closing / Due Diligence
Period:  The satisfactory approval of Buyer’s inspection of all aspects of the
Property during an investigation period of thirty (30) days (the “Due Diligence
Period”), from the date Escrow opens, to inspect [a] any documents related to
the Property, including, without limitation, any and all leases (including
leases pending signature), operating statements and other financial information
deemed necessary to verify the financial status of the Property, [b] the site
plans, “as-built” plans, zoning approvals, compliance with building and parking
codes, building permits and other agreements pertaining to the construction of
the Property, [c] title documents, surveys, engineering and environmental
inspections and otherwise conduct inspections, which in the opinion of Buyer are
deemed necessary (at Buyer’s expense), shall be deemed contingencies for the
benefit of Buyer. On or before the commencement of the Due Diligence Period,
Seller agrees to disclose to the Brokers and to Buyer any and all information
which Seller has regarding present and future zoning and environmental matters
affecting the Property and regarding the condition of the Property, including
but not limited to structural, mechanical and soils condition, the presence and
location of asbestos, PCB transformers, other toxic, hazardous or contaminated
substances, and underground storage tanks in, on or about the Property.  On or
prior to the expiration of the Due Diligence Period, Buyer, in its sole and
absolute discretion, shall either (a) provide written notice to Seller of
Buyer’s determination that Buyer desires to proceed to closing and purchase the
Property in accordance with the Purchase Agreement and furnish the increased
deposit as required by Section 4.2, or (b) terminate the Purchase Agreement, for
any or no reason, by giving written notice thereof to Seller, and if Buyer gives
written notice to Seller of Buyer’s election to terminate, then the Purchase
Agreement shall terminate and the $100,000 Deposit with interest thereon shall
be delivered to Seller.

 

10.                               (Continued) Documents Required at or before
Closing:

 

10.2 (i) Standard Industrial/Commercial Multi-Tenant Lease – Net (AIR form)
between Buyer, as landlord, and Safe Publishing Company Inc., as tenant, duly
executed by Safe Publishing Company, Inc., and in the form of Exhibit A attached
hereto, together with the $30,000 security deposit required thereunder.

 

10.3 (g) Standard Industrial/Commercial Multi-Tenant Lease – Net (AIR form)
between Buyer, as landlord, and Safe Publishing Company Inc., as tenant, duly
executed by Buyer, and in the form of Exhibit A attached hereto.

 

11.                               (Continued) Prorations and Adjustments:

 

11.8                           Notwithstanding anything to the contrary in
Section 11 or elsewhere in this Agreement, Seller shall pay the costs of any
standard title insurance, transfer or sales taxes, and any title curative work
it elects to undertake.  Buyer shall pay recording fees, extended title
insurance costs and all costs in connection with the physical inspection,
accounting audit and other investigations made in connection with Buyer’s due
diligence review.  The Buyer and Seller shall pay for their respective attorney
fees.  All escrow fees shall be paid equally by Buyer and Seller.

 

12.                               (Continued) Representation and Warranties of
Seller and Disclaimers:  UPON CLOSE OF ESCROW AND EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, THE PROPERTY WILL BE CONVEYED TO BUYER “AS IS, WHERE
IS WITH ALL FAULTS” WITH NO RIGHT OF SET-OFF OR REDUCTION IN THE PURCHASE PRICE,
AND SUCH SALE SHALL BE WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS
OR IMPLIED (INCLUDING, WITHOUT LIMITATION, WARRANTY OF USES, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE), AND SELLER DISCLAIMS AND RENOUNCES ANY OTHER
REPRESENTATION OR WARRANTY.  BUYER UNDERSTANDS THAT SELLER IS MAKING NO
REPRESENTATIONS OR WARRANTIES REGARDING THE PROPERTY OR ITS PHYSICAL OR LEGAL
CONDITION (EXCEPT TO THE MINIMUM EXTENT THAT ANY NONWAIVABLE REPRESENTATIONS OR
DISCLOSURES ARE REQUIRED UNDER APPLICABLE LAW, OR AS OTHERWISE EXPRESSLY

 

--------------------------------------------------------------------------------


 

ADDENDUM TO THE STANDARD OFFER, AGREEMENT AND ESCROW INSTRUCTIONS FOR PURCHASE
OF REAL ESTATE, DATED JULY 29, 2005, FOR THE PREMISES AT 5775 LINDERO CANYON
ROAD, WESTLAKE VILLAGE, CALIFORNIA, WHERE GUITAR CENTER, INC. IS THE BUYER AND
JOHN M. GOODEN AND DENISE M. GOODEN ARE THE SELLERS

 

PROVIDED IN THIS AGREEMENT).  BUYER THEREFORE ACKNOWLEDGES THAT EXCEPT AS TO THE
MINIMUM EXTENT OF ANY NONWAIVABLE, MANDATORY REPRESENTATIONS OR DISCLOSURES AS
DESCRIBED IN THE FOREGOING PARENTHETICAL, OR AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, BUYER SHALL RELY SOLELY ON BUYER’S OWN INSPECTIONS AND
INVESTIGATIONS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS BY SELLER OR
SELLER’S AGENTS.

 

14                                  Buyer’s Entry.  Notwithstanding the other
provisions in Section 14, Buyer may not conduct any further Phase II examination
of the Property without Seller’s prior consent.  Buyer shall have the right to
conduct a Phase I examination of the Property, it being understood that the
Phase I examination in Seller’s current possession (of which a copy will be
provided by Seller to Buyer on or before the commencement of the Due Diligence
Period) is at least several years old.  Buyer shall indemnify and defend with
counsel reasonably acceptable to Seller, and hold Seller harmless from, all
claims (including claims of lien for work or labor performed or materials or
supplies furnished), demands, liabilities, losses, damages, costs, fees and
expenses, including Seller’s reasonable attorneys’ fees, costs and expenses,
arising from the acts or activities of Buyer or Buyer’s agents, employees or
representative in, on or about the Property during or arising in connection with
Buyer’s inspection of the Property.

 

23.7 1031 Exchange (continued):  Buyer acknowledges that Seller is disposing of
the Property in a transaction intended by Seller to qualify as a deferred
like-kind exchange under Internal Revenue Code Sec. 1031 (the “Exchange”) and
that Seller may assign its obligation to transfer the Property to Buyer under
the definitive Purchase and Sale Agreement to a qualified intermediary (“QI”) to
complete the Exchange, so long as: (i) there is no delay in the Closing, (ii)
there is no additional cost to Buyer, and (iii) Buyer is not required to take
title to any property other than the Property.

 

24.                               Brokers (continued):  Seller shall compensate
CB Richard Ellis, as Buyer’s representative, the sum of $100,000, which amount
shall be paid through Escrow at the Closing.  Buyer shall compensate CB Richard
Ellis, as Buyer’s representative, the sum of $120,000, which amount shall be
paid through Escrow at the Closing.  CB Richard Ellis and the Staubach Company
shall share such sums as they determine. In addition, Seller shall compensate
Level One Commercial Real Estate Services, as Seller’s representative, pursuant
to the terms of a separate agreement between Seller and said representative, and
such amount shall be paid through Escrow at Closing.

 

27.                               Americans with Disabilities Act - ADA:  Please
be advised that an owner or tenant of real property may be subject to the
Americans With Disabilities Act (the ADA), a Federal law codified at 42 USC
Section 12101 et seq.  Among other requirements of the ADA that could apply to
the Property, Title III of the ADA requires owners and tenants of “public
accommodations” to remove barriers to access by disabled persons and provide
auxiliary aids and services for hearing, vision or speech impaired persons by
January 26, 1992.  The regulations under Title III of the ADA are codified at 28
CFR Part 36.  Buyer is urged to review the ADA and regulations as Level One
Commercial Real Estate Services, CB Richard Ellis and The Staubach Company
cannot give legal advice on these issues.

 

28.                               Assignment:  Buyer shall have the right, after
giving written notice to Seller, to assign its rights under the Purchase and
Sale Agreement and this Addendum to any entity controlled by, or under common
control of, Buyer, so long as a delay is not created.

 

29.                               Lease-Back of Premises:  Effective as of the
Closing, Safe Publishing, Inc. (“Tenant”) will lease its existing premises for
one (1) period of six (6) months to facilitate Tenant’s relocation to space
outside of the Property.  Lease rate shall be Fifty-three Thousand Dollars
($53,000) per month, triple net.  Seller shall be granted the right to cancel
this lease with thirty (30) days notice.  The lease terms will be incorporated
in AIR form of Standard Industrial/Commercial Multi-Tenant Lease – Net attached
hereto as Exhibit A.  The lease presently in effect between Seller and Tenant
shall be cancelled by Seller and Tenant, effective as of the Closing.

 

30.                               Buyer’s Representations.  Notwithstanding
anything to the contrary set forth in this Agreement, Buyer hereby warrants and
represents to Seller that, as of the date of this Agreement and as of the
Closing, this Agreement and the performance of Buyer’s obligations under it and
all the documents executed by Buyer that are to be delivered to Seller at the
Closing are, or on the Closing date will be, duly authorized, executed and
delivered by Buyer and are, or at the Closing date, will be, legal, valid and
binding obligations of Buyer and do not, and on the Closing date, will not,
violate any provisions of any agreement or judicial order to which Buyer is a
party or to which Buyer or the Property is subject.  No consent of any partner,
shareholder, creditor, investor, judicial or administrative body, government
agency or other party is required for Buyer to enter into or to perform Buyer’s
obligations under this Agreement, except as has already been obtained.  Buyer is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and is qualified to do business as a foreign
corporation in the State of California.

 

--------------------------------------------------------------------------------


 

ADDENDUM TO THE STANDARD OFFER, AGREEMENT AND ESCROW INSTRUCTIONS FOR PURCHASE
OF REAL ESTATE, DATED JULY 29, 2004, FOR THE PREMISES AT 5775 LINDERO CANYON
ROAD, WESTLAKE VILLAGE, CALIFORNIA, WHERE GUITAR CENTER, INC. IS THE BUYER AND
JOHN M. GOODEN AND DENISE M. GOODEN ARE THE SELLERS

 

AGREED AND ACCEPTED:

 

BUYER:   GUITAR CENTER, INC.

 

By:

/s/ Erick Mason

 

 

Its:

C.A.O.

 

 

Date:

July 29, 2005

 

 

 

SELLERS:

 

/s/ John M. Gooden

 

John M. Gooden

 

/s/ Denise M. Gooden

 

Denise M. Gooden

 

Date:

July 29, 2005

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF LEASE

[To be Attached]

 

--------------------------------------------------------------------------------